Order of disposition, Family Court, Bronx County (Stanley Nason, J.), entered December 13, 1982 which, after fact-finding hearings in Westchester County determining that appellant had committed acts which if committed by an adult would constitute attempted arson in the second degree, adjudicated appellant a juvenile delinquent and placed her on probation for a one-year period until December 12, 1983, unanimously reversed, on the law, and the petition dismissed, in the exercise of discretion, without costs. 11 As is quite candidly conceded by respondent, the plea was not properly taken in that no effort was made to comply with the requirements of subdivision (a) of section 741 of the Family Court Act, which impose upon the court the obligation to make a “reasonable and substantial” effort to notify appellant’s parent of the pendency of the proceeding and to give the parent a reasonable opportunity to appear. The failure to follow the statutory procedure was error and requires reversal (Matter of Tracy B., 80 AD2d 792). Nor does it appear from the record why a guardian ad litem was not appointed, as required by subdivision (c) of section 741 of the Family Court Act (Matter of Donna H., 70 AD2d 521). Inasmuch as appellant has already served the one-year term of probation imposed at the dispositional hearing, the petition is dismissed since no purpose would be served by a remand. (See Matter of Girard L., 92 AD2d 471; Matter of Tracy B., supra.) Concur — Kupferman, J. P., Ross, Milonas, Kassal and Alexander, JJ.